THE THIRTEENTH COURT OF APPEALS

                                    13-18-00092-CV


   RAMONA ROGERS, M. D., MODESTO ZAMBRANO, STEPHANIE CUMPIAN,
    ROLANDO FLORES, HECTOR ONTIVEROS, PRISCILLA NIETO, SONIA
 HERNANDEZ-KEEBLE, BLAS ORTIZ, JR., DAVID MORON, M. D., JAIME FLORES
                  AND RIO GRANDE STATE CENTER
                                 v.
  DAVID SAXON BAGLEY, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
                 ESTATE OF JEREMIAH RAY BAGLEY


                                     On Appeal from the
                      444th District Court of Cameron County, Texas
                           Trial Cause No. 2017-DCL-00875-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

June 13, 2019